NONPRECEDENTIAL DISPOSITION
                                To be cited only in accordance with
                                        Fed. R. App. P. 32.1



              United States Court of Appeals
                                       For the Seventh Circuit
                                       Chicago, Illinois 60604

                                       Submitted June 27, 2012*
                                         Decided July 2, 2012

                                               Before

                             JOEL M. FLAUM, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge
          
No. 12‐1382

GLENN J. HOPKINS,                                    Appeal from the United States District
    Plaintiff‐Appellant,                             Court for the Central District of Illinois.

        v.                                           No. 11‐cv‐3347

SPRINGFIELD HOUSING                                  Richard Mills,
AUTHORITY,                                           Judge.
     Defendant‐Appellee.                 

                                             O R D E R

       Glenn Hopkins appeals the district court’s denial of a preliminary injunction to
prevent the Springfield Housing Authority from reducing his housing subsidy or inspecting
his home pending the outcome of his lawsuit charging the agency with disability
discrimination and retaliation. The district court concluded that a preliminary injunction
was unwarranted because Hopkins had not identified a connection between SHA’s actions



        *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐1382                                                                            Page 2

and his disability and so he was not reasonably likely to succeed on the merits of his claims.
We affirm.

        Since 2006 Hopkins has received a Section 8 voucher administered by SHA to
subsidize his housing costs. In his required annual recertification application, Hopkins
reported in 2010 that he lived with his wife Cindy, his daughter‐in‐law Shannon, and
Shannon’s two children; he also stated that his Social Security was their only income. In
2011 SHA learned that Shannon had earned income in 2010 which he did not report in his
recertification application. To account for this unreported income, the SHA reduced
Hopkins’ subsidy. 

        Hopkins then sent letters to U.S. Senator Richard Durbin and Shaun Donovan,
Secretary of Housing and Urban Development, stating that SHA had discriminated against
him. In the letter to Senator Durbin, Hopkins claimed that he had been subjected to
disability discrimination, though he did not identify his disability. The letter to Secretary
Donovan stated only that he had been “the victim of discrimination.” 

       In July Hopkins asked SHA not to count Shannon’s income against his subsidy
because she had moved out of his three‐bedroom apartment after his wife’s death in
February 2010. SHA removed Shannon from Hopkins’ voucher and the subtraction of her
income led to him qualifying for a larger subsidy. But less than a month later, SHA
processed Hopkins’ recertification for 2011 and again lowered his subsidy because, as the
lone person on the voucher, he qualified for a subsidy for only a one‐bedroom apartment.

       Meanwhile, in June, Hopkins’ apartment had failed the SHA’s annual inspection.
The apartment contained excessive debris and needed cleaning, and the backyard needed to
be mowed. Several follow‐up inspections were scheduled to ensure that Hopkins had
resolved these problems, but Hopkins either was not present or denied the inspector entry.

       About this same time, Hopkins sued SHA for retaliation in violation of the
Americans with Disability Act, 42 U.S.C. § 12203(a), claiming that the agency reduced his
subsidy and authorized an inspection of his apartment in response to the complaints he
made to Senator Durbin and Secretary Donovan. The inspection and housing subsidy also
formed the basis for a related claim that SHA discriminated against him and failed to
accommodate his disability (which remained unidentified), as required by the Fair Housing
Act, 42 U.S.C. § 3604(f)(3)(B). He also brought unspecified claims under 42 U.S.C. § 1983. At
the same time, Hopkins moved for a preliminary injunction to prevent SHA from reducing
his housing subsidy, inspecting his apartment, and engaging in any other “acts of reprisal”
pending the outcome of his discrimination suit. Hopkins then asked Judge Mills to recuse
No. 12‐1382                                                                                 Page 3

himself based on unfavorable rulings the judge had made against him in previous cases, but
the judge denied the motion. 

        The court denied the injunction because Hopkins was not reasonably likely to
succeed on the merits of his claims. Even if Hopkins could make out a prima facie case of
retaliation, the court noted, SHA would be able to show legitimate nondiscriminatory
reasons for its actions; it was required to inspect subsidized housing, and the reduction in
Hopkins’ subsidy stemmed from changes in income and family composition. Further, the
court stated, inspections and subsidy reductions do not affect people with disabilities more
than other residents of subsidized housing, and thus Hopkins was unlikely to succeed on
his claims under the FHA for failure to accommodate and disparate impact. Finally the
court construed Hopkins’ § 1983 claim as based on violations of the ADA and concluded
that the Act’s comprehensive remedial scheme precluded him from bringing these claims
under § 1983.   

       On appeal Hopkins first challenges the denial of the preliminary injunction on the
grounds that he made out a prima facie case of retaliation under the ADA, 42 U.S.C.
§ 12203, and thus showed a likelihood of success on the merits of his claim. But Hopkins
misapprehends the basis of the court’s decision. According to the court, even if Hopkins
were able to establish a prima facie case of retaliation, SHA could rebut any inference of a
connection between its actions and Hopkins’ complaints, see Bodenstab v. Cnty. of Cook, 569
F.3d 651, 660–61 (7th Cir. 2009); Cassimy v. Bd. of Educ. of the Rockford Pub. Sch., Dist. No. 205,
461 F.3d 932, 938–39 (7th Cir. 2006), by showing that the inspections were required, 42
U.S.C. § 1437f(o)(8)(D), and that the changes in his subsidy reflected changes in his family
income and composition. The district court did not abuse its discretion in concluding that
Hopkins could not show a likelihood of success on the merits of his retaliation claim. 

        Hopkins next argues that the preliminary injunction should have been granted
because he could show he was likely to succeed on the merits of his FHA claims (1) that
SHA failed to accommodate his disability and (2) that inspections and subsidy reductions
have a disparate impact on people with disabilities. But as the district court noted, under
the FHA both an accommodation claim and a disparate‐impact claim required Hopkins to
identify a disability and explain how SHA’s actions affected him more than other residents
because of that disability. See Wis. Cmty. Servs. Inc. v. City of Milwaukee, 465 F.3d 737, 749
(7th Cir. 2006); HDC, LLC v. City of Ann Arbor, 675 F.3d 608, 613 (6th Cir. 2012). Hopkins has
yet to identify his disability or explain how SHA’s actions have a greater impact on people
with disabilities. The district court thus did not abuse its discretion in concluding that his
FHA claims are unlikely to succeed on the merits.
No. 12‐1382                                                                              Page 4

       Hopkins further maintains that the district court misconstrued his § 1983 claim as 
based on violations of the ADA rather than a conspiracy to commit unspecified violations of
the Fourth and Eighth Amendments. But Hopkins did not explain—either in the district
court or on appeal—how the SHA violated these amendments.

       Finally, Hopkins argues that Judge Mills was biased and should have recused
himself from the case. But an order concluding that recusal is not warranted under 28 U.S.C.
§ 455(a) is not an interlocutory order appealable as of right under 28 U.S.C. § 1292(a).
Alexander v. Chicago Park Dist., 709 F.2d 463, 470–71 (7th Cir. 1983); see also United States v.
Diekemper, 604 F.3d 345, 351 (7th Cir. 2010). 

                                                                                   AFFIRMED.